DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 15 is objected to because of the following informalities:  
Claim 13 recites the limitation “exposing the substrate to SAM compound” in line 5 and throughout.  
The abbreviation “SAM” should be defined at least at the beginning of the limitation. 
Changing “SAM” to --self-assembled monolayer (SAM)-- provides proper claim language and consistency throughout the claim. Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “exposing the substrate to at least one radical initiator to activate the first surface; exposing the substrate to a blocking compound comprising at least one blocking molecule to selectively deposit a blocking layer on the activated first surface relative to the second surface, the blocking molecule comprising a head group and a tail group, the head group comprising at least one alkene or alkyne moiety; and forming a dielectric layer selectively on the second surface relative to the first surface, wherein the blocking layer contains a plurality of silicon-carbon bonds and inhibits deposition of the dielectric layer on the first surface,” as recited in claim 1, “exposing the substrate to at least one radical initiator to activate self-assembled monolayer (SAM)] compound comprising at least one [self-assembled monolayer (SAM)] molecule to selectively deposit a [self-assembled monolayer (SAM)]  layer on the activated first surface relative to the second surface, the [self-assembled monolayer (SAM)]  molecule comprising at least one carbonyl or imine moiety; and forming a dielectric layer selectively on the second surface relative to the first surface, wherein the [self-assembled monolayer (SAM)] layer contains a plurality of silicon-oxygen bonds or silicon- nitrogen bonds and inhibits deposition of the dielectric layer on the first surface,” as recited in claim 13 respectively.  
Claims 2-11 and 14-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Anthis et al. (US 2019/0080904) also disclose similar inventive subject matter. However, Anthis et al. do not disclose the aforementioned allowable limitations of claims 1, 12 and 13. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
November 20, 2021